Citation Nr: 0418983	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected tinnitus.

3.  Entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss.

4.  Entitlement to an effective date earlier than March 31, 
2003, for service connection of tinnitus.

5.  Entitlement to an effective date earlier than March 31, 
2003, for service connection of bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Darla Lilley, Esq.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
August 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002   rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M & ROC) in  Fargo, North Dakota, which denied the veteran's 
claim seeking entitlement to service connection for low back 
condition because new and material evidence had not been 
submitted.

In September 2003, the M & ROC granted service connection for 
tinnitus, and assigned a 10 percent evaluation, effective 
March 31, 2003.  The M & ROC also granted service connection 
for bilateral hearing loss, and assigned a non-compensable 
evaluation, effective March 31, 2003.  In his Notice of 
Disagreement (NOD) filed November 2003, the veteran requested 
increased initial ratings and earlier effective dates, for 
both his service-connected tinnitus and bilateral hearing 
loss.  

The issues of entitlement to an initial (compensable) rating 
for service-connected bilateral hearing loss, and entitlement 
to an effective date earlier than March 31, 2003, for service 
connection of both bilateral hearing loss and tinnitus, will 
be addressed in the REMAND portion of this decision.      



FINDINGS OF FACT

1.  In April 1982, the M & ROC denied the veteran's claim of 
entitlement to service connection for a back injury.  

2.  Evidence submitted subsequent to the April 1982 decision, 
although not previously submitted to agency decision makers 
and not cumulative or redundant, does not relate, by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim.  This 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

3.  Throughout the period covered on appeal, the veteran's 
tinnitus has not caused marked interference with his 
employment or required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1982 rating decision 
wherein the M & ROC denied the veteran's claim of entitlement 
to service connection for a back injury is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002);  38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.160(d), 20.302, 20.1103 (2003).

2.  The criteria for an initial rating greater than 10 
percent for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's October 1944 enlistment examination indicated 
normal ears and normal spine and extremities.  His August 
1946 separation examination indicated a 15/15 for whispered 
voice and spoken voice, both right and left ears.  No ear 
disease or defects were noted.  The separation exam also 
noted a normal spine and extremities. 

In August 1946, the veteran submitted a claim seeking service 
connection for deafness in his right ear.  Later in August 
1946 and again in November 1947, this claim was denied.  

According to a general and orthopedic examination report 
dated November 1947, the veteran complained of aching and 
weakness in his left leg.  He had been recently seen by two 
physicians who told him that his left leg was smaller than 
his right leg.  There was no history of acute paralysis.  He 
had no sensory disturbances.  Two years ago while in the 
Navy, he was ill with what was apparently pneumonia.  At that 
time, he noticed some aching in his legs, but not to any 
significant degree.  The previous summer, he began having 
more aching in his left leg and has had some progressive 
though slight weakness in his left leg.  The neurological 
exam was negative.  The diagnosis was no evidence of organic 
disease at this time.

Private physician Dr. E.H. submitted a statement dated 
November 1947.  In September 1945, the veteran was 
hospitalized for one month with an upper respiratory 
infection.  Six days before his discharge, he had onset of 
weakness of the left leg, associated with numbness of the leg 
mainly on posterior aspect, and extending from the mid-thigh 
downwards.  This weakness had persisted without change.  It 
was irregularly present so that at times the leg felt normal.  
In the winter of 1946, the veteran first noted that the leg 
felt dull and heavy at times.  Dr. E.H. noted that his 
physical examination was negative, and neurological exam 
showed pupils, fundi, eye movements and cranial nerves to be 
normal.  The veteran's exam was practically negative except 
for the veteran's subjective complaints.  Dr. E.H. stated 
that it seemed to him that in all probabilities, the veteran 
had an attack of encephalitis in September 1945 and his 
present symptoms were a sequella to this.

According to an application for hospital treatment filed 
September 1948, the veteran stated that his left lower 
extremity had been aching, almost continuously for the past 
six months.  No history of trauma was noted.  Symptoms of 
pain, weakness, and stiffness were noted.  Physical findings 
indicated no muscular atrophy, no swelling or redness.  The 
diagnosis was no organic disease found at this time. 

Treatment records from January 1974 showed an examination for 
lower back pain.  Examination of the lumbosacral spine 
revealed no evidence of fracture or subluxation.  Some 
degenerative changes were noted in the mid and lower lumbar 
area.  There may have been some slight disc space narrowing 
at L5, S1 interspace.  There was a defect in the pars 
interarticularis at the L5 area on the left side.  The 
conclusion was spondylolysis L5 and possible disc space 
narrowing at L5, S1.

Treatment records from February 1982 indicated that Dr. R.R. 
examined the veteran's back.  The veteran complained of low 
back pain at the belt, right equals left, down the legs 
occasionally, no real numbness, and not into the toes.  It 
was indicated that 30 years ago while farming and with 
increased work, the veteran had an accident.  In January 
1982, the veteran had an increase in work and did more heavy 
lifting because his job was changed.  He did not have trouble 
then, but the first symptom was noted about three weeks ago 
in association with this.  There was increased pain in his 
back.  In February 1982, he lifted a snow blower and had 
significant back discomfort and has had increased troubles 
since that time.  Upon examination, there was no tenderness 
in the low back, and he had slight discomfort in flexing 
forward.  Hyperextension caused no pain.  The impression was 
mechanical low back pain, rule out disc syndrome.

In March 1982, the veteran had a physical consultation with 
Dr. G.T.  The medical history indicated that about five years 
after leaving the service, he was helping his father on his 
farm, when the low back pain reoccurred.  He was treated with 
a lumbosacral corset.  After missing some work, he returned 
to his job.  In January 1982, after doing some lifting, the 
lower back pain returned and it was worse than before.  In 
February 1982, the veteran lifted a snowblower and again had 
significant low back pain, and it radiated to the lower 
extremities.  Dr. G.T.'s impression was lumbar disc syndrome 
with osteoarthritis.  

In April 1982, the veteran filed a claim seeking entitlement 
to service connection for a back injury incurred in service.  
He claimed that the injury occurred about March of 1945 at 
Fort Benjamin Harrison in Indianapolis, Indiana.  During 
physical training, he claimed that he was injured after being 
pushed off a high diving tower during swimming tests.  Later 
in April 1982, the veteran's claim was denied.

In August 1983, Dr. R.R. noted that the veteran had some left 
buttock, or hip pain.  He had been experiencing intermittent  
episodes of back pain, both sides of the low back or buttock, 
and probably more left than right.  In February 1985, the 
veteran experienced more pain in the low back, more to the 
left and into both legs, down the thighs and knees, and 
occasionally lower and with some numbness in both feet.  The 
onset of the veteran's current problems occurred after 
lifting a heavy object at work, and he felt sudden discomfort 
in the low back.  He had been unable to work, and bending, 
lifting and sitting were all uncomfortable.  The impression 
was probable herniated nucleus pulposus low lumbar area, left 
more than right, and degenerative arthrosis of the 
lumbosacral spine.  

In a statement dated February 1985, the veteran stated that 
in April 1945, he suffered a back injury during boot camp 
after being pushed off a 10 foot diving tower while taking a 
swimming test.  Over the years, this injury had progressively 
gotten worse, and at the present time, he had been off work 
for three weeks as a mail carrier.  At the time of his back 
injury, he was sent to the Army hospital at Ft. Benjamin 
Harrison for x-rays and examination.  The veteran claimed 
that the Army did not enter this hospital stay on his 
personal health records.

According to treatment records from Dr. B.C. dated March 
1990, x-ray evidence showed evidence of degenerative 
narrowing of the lumbosacral joint.  The veteran was 
diagnosed with degenerative disc disease.   In May 1990, the 
veteran was diagnosed with spinal stenosis, L4-L5, and 
herniated disc L3-4 on the left.  In May 1990, Dr. B.C. 
stated that the veteran had been recently evaluated 
orthopedically regarding his recurring back difficulties, 
since injuring his back in service in 1945.  In 1982, the 
veteran's recurrent low back pain was treated conservatively 
with a garment, but he had low back pain radiating into his 
legs.

Dr. B.C. submitted a letter dated August 2001 regarding the 
veteran's back problems.  The veteran's history of back 
problems was recounted.  In May 1993, the veteran developed a 
sudden pain the middle of his back after picking up debris in 
his yard and was twisting.  He had some degenerative changes 
at the lower joint, L5-S1.  Dr. B.C. indicated that the 
veteran had an initial injury while in service and then had 
continued strain on his lower back while working for the Post 
Office.

In April 2002, the veteran sought to re-open his claim of 
service connection for a back injury.  He was stationed at 
the Naval Training Center at Indianapolis, Indiana from 
December to April 1945.  He stated that he was pushed off a 
diving platform and landed on his left arm, hip and leg.  He 
was taken to the hospital at Fort Benjamin Harrison, and was 
x-rayed and treated for a bruised left side.  During his 
first year after being discharged, the veteran visited local 
doctors seeking relief from a sore back.  One of them fitted 
him with a garment that supported the lower back and made him 
feel better.

A statement from Mr. S.E., an x-ray technician, dated April 
2002 indicated that the veteran received treatment for lower 
back problems.  The veteran's brother indicated that the 
veteran's back pain seemed to increase in the years following 
his service.  A childhood friend, Mr. D.P., indicated that 
the veteran suffered with a bad back, and he could not 
remember the veteran injuring his back before entering the 
Navy.  

In March 2003, the veteran was given a VA audiology 
consultation.  He reported difficulty understanding speech.  
It was noted that the veteran was a radio man in service and 
was exposed to noise during service.  Audio examination 
revealed mild to moderate high frequency sensorineural 
hearing loss in the right ear, and moderate to severe high 
frequency sensorineural hearing loss in the left ear.  In an 
addendum, the examiner stated that the veteran's hearing loss 
was consistent with a history of noise trauma.  It was at 
least as likely as not that his hearing loss may be partially 
the result of his noise exposure while in the military.

In May 2003, a VA audiological evaluation revealed the 
following pure tone thresholds, in decibels:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
15
30
40
65
70
LEFT
20
35
55
65
65
Speech discrimination scores were 92 percent in the right 
ear, and 96 percent in the left ear.  Average decibel loss 
was 51 in the right ear, and 55 in the left ear.   The 
examiner concluded that it was less than likely that the 
veteran's hearing loss and tinnitus was the result of 
service.

In a letter dated June 2003, Senator B.D. indicated that he 
had been trying to obtain Navy morning reports, or deck logs, 
to assist with the veteran's service connection claim for his 
low back disorder.  The senator was informed that daily 
reports of seamen attending the radio school at the U.S. Navy 
Training School in Indianapolis, Indiana were not saved.  
After contacting the Naval Historical Center, the senator 
discovered that any accident report regarding the veteran's 
fall in radio school was saved for only ten years.

In August 2003, the veteran submitted medical articles 
regarding lumbar radiculopathy, the sports medicine approach 
to low back pain, managing low back pain, and the outcome of 
low back pain in general practice.  All were submitted in 
support of his service connection claim for a back 
disability.  

In September 2003, the veteran's file regarding his hearing 
was reviewed by a VA examiner.  The examiner stated that it 
was at least as likely as not that the veteran's hearing loss 
and tinnitus were the results of acoustic trauma in service.  
The majority of his noise exposure was in service, and the 
hearing loss was consistent with noise exposure.

In October 2003, the veteran claimed that VA breached its 
duty to assist him by failing to inform him how to obtain 
service medical records or provide him with information 
regarding the evidence he could submit in lieu of service 
medical records.  

In January 2004, Dr. J.F. submitted a statement.  He reviewed 
the veteran's data submitted to him.  Dr. J.F. indicated that 
the veteran was a radio operator, and that in the early days, 
military radios were extremely noisy.  Over the years, the 
veteran's hearing worsened, and he developed moderate 
tinnitus which developed and worsened over the past 40 years.  
Present examination revealed moderate sensorineural hearing 
loss with speech discrimination score of 92/88% with SRT 
levels of 25/30 dB and normal tympanometry.  Dr. J.F. 
concluded that the veteran had a history of acoustic trauma 
with resulting moderate sensorineural hearing loss.  The 
tinnitus was secondary to the hearing loss.  The physician 
recommended that the veteran be involved in a hearing 
conservation program with avoidance of loud noises.  The 
examiner noted that a follow-up audiogram was needed in the 
future.

According to an information request form dated January 2004, 
the M & ROC requested the veteran's active duty, inpatient 
clinical records for his low back, left hip, and left leg, 
from February 1945 to April 30, 1945, at Fort Benjamin 
Harrison Army Hospital, in Indianapolis, Indiana.  The 
response was that any service medical records or clinical 
records that were on file were all forwarded to the M & ROC.  
No additional medical or clinical records were located.  

In February 2004, the veteran submitted additional articles 
on low back pain in support of his service connection claim 
for a back disability.







Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The M & ROC notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claims.  This information was provided in the September 
2003 and January 2004 Statements of the Case, and January 
2004 and February 2004 Supplemental Statements of the Case.  
In these documents, the 
M & ROC also provided notice of what evidence it had 
considered.    
 
To comply with the aforementioned VCAA requirements, the M & 
ROC must satisfy the following four requirements.  

First, the M & ROC must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  Second, the M & ROC must inform the 
claimant of the information and evidence the VA will seek to 
provide.  Third, the M & ROC must inform the claimant of the 
information and evidence the claimant is expected to provide.  
Finally, the M & ROC must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003).

In April 2002, regarding the veteran's service connection 
claim for a back injury, the M & ROC sent the veteran a 
letter providing the notices required under VCAA.  In the 
letter of April 2002, the M & ROC specified the information 
and evidence needed to substantiate a claim for service 
connection, with specific references to the need to provide 
medical evidence of an injury in service or an event in 
service causing injury, and to provide medical evidence 
connecting a current disability to an injury or event in 
service.  The letter explained that new and material evidence 
had to be submitted to reconsider the veteran's claim, with 
specific references to "new" evidence defined as evidence 
that was submitted to VA for the first time, and "material" 
evidence defined as evidence that must bear directly and 
substantially on the issue for reconsideration.  The April 
2002 letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as VA medical 
center or outpatient clinic evidence, as well as private 
medical records from hospitals and clinics.  With regard to 
the claimant's responsibilities in the development of the 
claim, the letter explained that the claimant needed to 
provide VA with such information as signed authorization and 
consent to release information forms, and the dates and 
places of treatment in order to obtain both VA and private 
medical records.  Finally, the claimant was asked to tell VA 
about any additional evidence he wanted VA to consider for 
the condition claimed.  Thus, the letter of April 2002, as 
well as several other documents sent to the claimant during 
the course of the development of the claims, provided notices 
as required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in April 2002.  The letter told the veteran what 
evidence was needed to substantiate a claim for service 
connection.  The veteran has been made aware of how VA would 
assist him in obtaining evidence and information.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  After the M & ROC issued the 
VCAA letter, it is noted that the veteran actively 
participated in the development of his claim.  For example, 
the veteran submitted his substantive appeal in October 2003, 
and supporting medical evidence in August 2003 and February 
2004.  In view of the development that has been undertaken in 
this claim, further development is not needed to comply with 
VCAA.

In addition, pursuant to VA General Counsel Opinion 8-2003, 
the VA is not required to provide notice of the information 
and evidence necessary to substantiate an issue first raised 
in a Notice of Disagreement (NOD) submitted in response to 
VA's notice of its decision on a claim for which VA has 
already notified the claimant of the information and evidence 
necessary to substantiate the claim.  See VAOPGCPREC 8-2003 
(2003).  

In this case, the veteran submitted a NOD in November 2003, 
which first raised the issue of entitlement to an initial 
rating greater than 10 percent for service-connected 
tinnitus.  The November 2003 NOD was received in response to 
the veteran's notice of the September 2003 decision to grant 
service connection for tinnitus, and to assign a 10 percent 
evaluation, effective March 31, 2003.  Prior to this 
September 2003 decision, VA had already given the veteran 
notice of VCAA requirements, under 38 U.S.C.A. § 5103 (a), 
regarding his claim of service connection for tinnitus.  
Therefore, pursuant to VA General Counsel Opinion 8-2003, 
38 U.S.C.A. § 5103 (a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue of entitlement to an initial rating 
greater than 10 percent for service-connected tinnitus.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition. 








II.	Whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for low back 
disability.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO on April 2002.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In April 1982, the RO issued a decision that denied the 
veteran's claim of service connection for a back injury.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  
 


In this case, it is determined that the veteran has not 
submitted new and material evidence since this April 1982 
decision in order to reopen his claim.  The veteran has not 
presented any medical or clinical evidence that his back 
disorder initially manifested itself while on active duty or 
was otherwise related to service.  While the veteran stated 
in August 1984 that physicians indicated to him that his 
lower back disorder and leg pain and weakness could very well 
have resulted from an old injury, none of the medical 
evidence submitted by the veteran after April 1982 supports 
his contention.  

The veteran has submitted evidence since April 1982 that 
shows he has post-service mechanical low back pain, lumbar 
disc syndrome with osteoarthritis, and degenerative disc 
disease.  While some physicians have made note of the 
veteran's back injury from service in 1945, none have 
provided statements linking his current back problems to an 
injury or event in service.  The lay statements submitted 
after April 1982 describe the veteran's back problems, but 
none of these individuals possessed the medical expertise to 
provide a medical opinion linking his back problems to 
service.  

The Board notes that some of the evidence submitted after 
April 1982 indicated that the veteran experienced back pain 
due to work-related experiences.  Evidence submitted after 
April 1982 shows that the veteran felt pain in his back after 
performing heavy lifting in January 1982, experienced back 
pain in February 1982 after lifting a snowblower, and felt 
sudden discomfort in his lower back when lifting a heavy mail 
sack at work in February 1985.  While the veteran submitted 
many medical articles in August 2003, October 2003, and 
February 2004 regarding low back pain and lumbar 
radiculopathy, none of these articles provided information 
specific to the veteran's current back disorder and whether 
it could be related to an injury in service.

Some of the evidence submitted after April 1982 was not 
previously submitted to agency decision makers, and some of 
the evidence was neither cumulative nor redundant.  However, 
because none of the evidence submitted after April 1982 
clinically documents the veteran's 1945 diving tower back 
injury in service or provides a medical opinion, supported by 
clinical evidence, that the veteran's post-service back 
problems are linked to a back injury in service, the newly 
received evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise the 
reasonable possibility of substantiating the claim.  Thus, 
none of the evidence submitted after April 1982 is material 
to the veteran's claim.  

Accordingly, the veteran's request to reopen his claim of 
entitlement to service connection for low back disability is 
denied because new and material evidence has not been 
presented.  

III.	Entitlement to an initial rating greater than 10 
percent for 
service-connected tinnitus.	

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO 
considered all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

In general, disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

In this case, the veteran was granted service connection for 
tinnitus, effective March 31, 2003.  The veteran is currently 
assigned a 10 percent evaluation under Diagnostic Code (DC) 
6260.  

DC 6260 provides that a maximum 10 percent evaluation is 
warranted for tinnitus, recurrent.  Three notes are included 
with DC 6260.  Note (1) states that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) states assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  Note (3) states do not 
evaluate objective tinnitus (in which the sound is audible to 
other people and has a definable cause that may or may not be 
pathologic) under this diagnostic code, but evaluate it as 
part of any underlying condition causing it.  

Pursuant to VA General Counsel Opinion 2-2003, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003 (2003).  This opinion specifically 
addressed whether separate disability ratings for tinnitus in 
each ear could be assigned under Diagnostic Code 6260 or any 
other diagnostic code.  In addition, the VA published a final 
rule on May 14, 2003.  This rule added a note to Diagnostic 
Code 6260, which directs raters to "assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  68 Fed. 
Reg. 25, 822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, note 
(2).




After a  review of the evidence of record, the Board 
concludes that an initial rating greater than 10 percent for 
service-connected tinnitus is not warranted.  As stated 
above, DC 6260 provides for a 10 percent rating, and no 
higher, for recurrent tinnitus.  The veteran therefore cannot 
be granted an increased schedular rating, as he is already 
rated at the maximum level permitted.

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case. There is nothing exceptional about the 
veteran's tinnitus, compared to similarly situated veterans, 
and the schedular ratings, which have been assigned 
adequately, compensate him for his related industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an initial rating greater than 10 percent for 
service-connected tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

1.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected tinnitus is denied.






REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

As directed by a recent audiological evaluation report, the 
veteran should be scheduled for a follow-up audiogram 
regarding his bilateral hearing loss.  At a January 2004 
audio exam, the veteran was diagnosed with a history of 
acoustic trauma with a resulting moderate sensorineural 
hearing loss.  The examiner recommended future monitoring of 
the veteran's ongoing hearing problems.  He stated that the 
veteran needed a follow-up audiogram in the future.

Furthermore, following the September 2003 grant of service 
connection for tinnitus and bilateral hearing loss, the 
veteran filed a Notice of Disagreement (NOD) in November 2003 
requesting an earlier effective date for both his service-
connected tinnitus and bilateral hearing loss.  Although the 
Statement of the Case (SOC) dated January 2004 mentioned the 
issues of effective dates regarding service connection for 
tinnitus and hearing loss, the issues were never fully 
addressed or discussed, and were not set forth as separate 
issues in the decision portion of the SOC.  

As the veteran has filed a timely NOD with the agency of 
original jurisdiction, the Board is required to remand these 
issues to the M & ROC for issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  A Statement of the Case (SOC) should 
be issued concerning both the veteran's 
claim of entitlement to an effective date 
earlier than March 31, 2003, for service 
connection of tinnitus, and his claim of 
entitlement to an effective date earlier 
than March 31, 2003, for service 
connection of bilateral hearing loss.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issues should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).  

2.  The veteran should be scheduled for a 
new VA audiological examination.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
veteran's hearing acuity at puretone 
thresholds of 1000, 2000, 3000 and 4000 
Hertz should be noted, as well as his 
speech recognition percentages under the 
Maryland CNC test.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

The claims folder and a copy of this 
REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  The M & ROC should re-adjudicate the 
veteran's claim of entitlement to an 
initial (compensable) rating for service-
connected bilateral hearing loss.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to an 
initial (compensable) rating for service-
connected bilateral hearing loss, which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The M & ROC must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the M & 
ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



